United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-40124
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DAVID L. SHEPARD,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:02-CR-107-1
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     David L. Shepard (“Shepard”), federal prisoner #02124-593,

appeals the district court’s denial of his motion to dismiss the

indictment charging him with assault with a dangerous weapon and

possession of a weapon by an inmate.   Shepard argues that the

criminal prosecution against him is barred by double jeopardy

because he was charged in a prison disciplinary proceeding for

the same actions which are charged in the indictment.      Shepard

further contends that the Government is collaterally estopped


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40124
                                 -2-

from bringing the charges because he was not found guilty of

serious assault or possession of a weapon in the prison

disciplinary proceedings.

     Shepard’s double jeopardy claim is meritless because “prison

disciplinary hearings do not bar future criminal prosecutions.”

United States v. Galan, 82 F.3d 639, 640 (5th Cir. 1996).

Shepard’s collateral estoppel argument is similarly frivolous.

To the extent he raises the collateral estoppel claim under the

Double Jeopardy Clause, it is unavailing.   See id.   To the extent

that he raises it independently, it is not cognizable.     See

Stringer v. Williams, 161 F.3d 259, 263-64 (5th Cir. 1998).

     As all of Shepard’s claims are clearly precluded by

established precedent, the appeal is frivolous and we dismiss it

as such.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.